Citation Nr: 1020324	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lump in the left 
breast.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of removal of a left Gartner's duct cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions dated in April 1993 and 
March 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  A video 
conference hearing was held before the undersigned Veterans 
Law Judge in June 2007.  

This case was previously before the Board in March 2008 and 
June 2009 when it was remanded for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  A lump in the left breast was not present in service and 
is not otherwise related to military service.  

2.  The residuals of removal of a left Gartner's duct cyst 
disability are not productive of symptoms that require 
continuous treatment.




CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by lump 
in the left breast that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for a compensable evaluation for residuals 
of removal of a left Gartner's duct cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.116, Diagnostic Code 7614 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated January 2005, June 2008 and August 
2009, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of 
information and evidence necessary to substantiate her 
claims, information and evidence that VA would seek to 
provide, and information and evidence that the Veteran was 
expected to provide.  In addition, the August 2009 
correspondence notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any defects as to the timeliness of the statutory 
and regulatory notice are rendered moot because the Veteran's 
claim has been fully developed and re-adjudicated by the 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All identified and available service treatment 
records and medical examination reports, and VA and private 
treatment records, have been secured.  An etiological opinion 
has not been obtained for the Veteran's claim for service 
connection for a lump in the left breast.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

However, as will be discussed, there is no competent evidence 
of a lump in the left breast that emanates from service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  An examination regarding the 
status of the removal of the Gartner's duct cyst has been 
accomplished and all identified evidence has been gathered. 
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating her 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

The Veteran contends that she has a lump in her left breast 
that was diagnosed in service as a benign cyst that did not 
require treatment.  She asserts that the lump in her left 
breast was noted in gynecological examination reports in 
service and that the lump was larger when she had her 
discharge physical.  

Service treatment records are completely negative for any 
indication of lump in the left breast.  The medical 
examination report dated in April 1977, near the time of the 
Veteran's discharge, shows no abnormalities of the breast and 
it was noted that the Veteran had a normal female 
examination.  In addition in the April 1977 report of medical 
history the Veteran indicated that she had no tumor, growth, 
or cyst.  

Post-service in February 1987 the Veteran had a VA 
examination which included a special gynecological 
examination.  The examination report reveals no complaints of 
or any mention of a lump in the left breast.  In May 1990 the 
Veteran had a normal breast examination at VA women's health 
clinic.  However, a subsequent mammogram showed a probable or 
suspect 2.5 cm cyst in the left outer breast.  A breast 
ultrasound was recommended.  The sonographic evaluation of 
the left breast was performed in June 1990 and demonstrated a 
1.1 x .76 cm fibroadenoma of the left breast.  The Veteran 
was advised of the radiologic findings at an August 1990 
follow-up examination.  A consult for an evaluation for a 
biopsy was recommended.  The Veteran declined a general 
surgery consult or a breast biopsy.  She stated that she 
"has had the lump 'since age 12' with no change."

VA examination in June 1993 reveals there were no masses felt 
in the breasts.  VA examination in August 2004 reveals a 
negative breast examination.  The Board acknowledges a 2009 
VAMC administrative note, wherein it notes that the Veteran 
has cancelled multiple mammogram appointments.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for lump of the left breast.  Despite 
claims of the Veteran to the contrary, the service treatment 
records are negative for any showing of lump of the left 
breast in service.  Therefore, an in-service onset or 
occurrence is not shown and service connection is not 
warranted.  In addition, there is no evidence of current 
disability.  Although post-service radiologic findings 
revealed a fibroadenoma of the left breast in 1990, there is 
no clinical evidence of a current disability.  The findings 
in 1990 were not related to service and in fact, the history 
at that time was that the lump had been present since age 12.  
Absent competent evidence of disability that can be related 
to active duty, the claim for service connection for lump in 
the left breast must be denied.  The Board notes that 
mammograms scheduled in 2008 and 2009, which would have 
provided current radiologic findings, were cancelled by the 
Veteran.  In this regard, the Board notes that the duty to 
assist is not a one-way street; if a Veteran wishes help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds 
that the reported history of continued symptoms during and 
after active service is inconsistent with the remaining 
evidence of record, including some of the Veteran's own 
statements.  There were no findings of a lump in the left 
breast in service or on examination prior to service 
discharge, and the Veteran specifically denied that she had 
or had had a tumor, growth or cyst when examined prior to 
service discharge.  In 1990, when a fibroadenoma was found on 
sonogram, the Veteran stated that "she has had the lump 
'since age 12' with no change."  Her statements relating a 
lump in the left breast to service are too inconsistent to be 
reliable.  Accordingly, service connection for a lump in the 
left breast is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
service connection for lump in the left breast, that doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 56.  

III.  Increased Evaluation

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, however the Board must consider whether a 
staged rating is warranted for any part of the period under 
consideration.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran is service connected for residuals of removal of 
left Gartner's duct cysts, with a zero percent evaluation 
assigned from October 1986 under 38 C.F.R. § 4.116, 
Diagnostic Code 7614, which is evaluated under the General 
Rating Formula for Disease Injury or Adhesions of Female 
Reproductive Organs, and provides for a zero percent 
evaluation for symptoms that do not require continuous 
treatment.  A 10 percent evaluation is provided for symptoms 
that require continuous treatment, and a 30 percent 
evaluation for symptoms not controlled by continuous 
treatment.  Id.  

The record shows that the Veteran had a history of vaginal 
cysts, including Gartner duct cysts, in service.  During a 
post service VA gynecology examination in March 1987 the 
Veteran complained of pain inside the vagina, mainly on the 
right side.  Examination revealed a nontender 3 inch by 1 
inch yellowish mass protruding into the vagina from the left 
vaginal wall.  The diagnoses were residuals of post operative 
removal of Gartner duct cyst of the vagina and Gartner duct 
cyst, vaginal wall.  The Veteran had pelvic ultrasounds in 
June and October 1990.  There was no mention of vaginal wall 
or Gartner's duct cyst in the examination reports.  

The Veteran had a VA examination in August 2004.  At that 
time her main complaint was that of pelvic pain on both 
sides, which she related to events that took place in 
service. She was described as a "very vague historian."  On 
pelvic examination the examiner suspected large uterine 
fibroids.  There were no adnexal masses.  The vagina was 
clean (no cysts were identified).  The impression was pelvic 
pain, uncertain etiology and suspected large uterine 
fibroids, cannot rule out an ovarian mass.  The examiner 
noted that the etiology of the Veteran's pain, which she has 
had for years, is uncertain.  A pelvic sonogram was 
recommended and performed the following month.  There was no 
adnexal mass or free fluid seen; a possible small uterine 
fibroid and nabothian cysts (lumps on the cervix) were seen.  
A Gartner's duct cyst or its residuals was not identified.   

During the Board hearing in June 2007 the Veteran testified 
that she still has recurring infections because of the cyst 
and she currently takes pain medication everyday for the 
disability.  She also testified that she currently receives 
treatment at the Tampa VA Medical Center (MC) for her 
service-connected residuals of removal of a left Gartner's 
duct cyst.  Extensive records received from the Tampa VAMC 
from dated from 2006 to 2009 revealed no treatment associated 
with Gartner's duct cyst or its residuals.  

In a determination of whether a compensable evaluation is 
warranted for the Veteran's service-connected disability of 
residuals of removal of a left Gartner's duct cyst, the Board 
must consider whether the Veteran's disability is manifested 
by symptoms that require continuous treatment.  Initially the 
Board notes that the medical evidence of record fails to 
identify any residual disability from removal of a left 
Gartner's duct cyst.  The Veteran has complained of pelvic 
pain.  However, medical evidence of record has not associated 
complaints of pelvic pain with the service-connected 
residuals of removal of a left Gartner's duct cyst.  On 
examination in 2004, the vagina was clean and there was no 
mention of Gartner's duct cyst recurrence.  A follow-up 
sonogram did not reveal pathology associated with Gartner's 
duct cyst, and in fact no current symptoms or residuals have 
been associated with the service-connected disability.    

The medical evidence of record is negative for any treatment 
for symptoms of residuals of removal of a left Gartner's duct 
cyst; thus a zero percent evaluation under Diagnostic Code 
7614 is warranted.  Although she testified at her Board 
hearing in 2007 that she had been treated at VAMC for 
residuals of removal of a left Gartner's duct cyst, records 
received from VAMC show no treatment for or associated with 
the service-connected disability.  The clinical records 
during the appellate period are extensive and yet there is no 
mention of treatment for residuals of Gartner's duct cyst.  
The Veteran's testimony of receiving treatment for this is 
unreliable and contradicted by the record, as is her 
testimony of recurrent infections due to Gartner's duct cyst 
and the need for medication to control the related pain.  
Since the evidence of record does not show that the Veteran's 
service-connected disability is productive of symptoms that 
require continuous treatment, the criteria for a compensable 
evaluation have not been met.

No other diagnostic code is applicable to the Veteran's 
residuals of removal of a left Gartner's duct cyst, to 
include no other "gynecological conditions" diagnostic 
codes.  Schafrath, 1 Vet. App. at 595.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54-56 (1990).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Finally, the Board notes that there is no evidence of record 
that the Veteran's residuals of removal of a left Gartner's 
duct cyst disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  Here, there is no 
evidentiary basis in the record for a higher (compensable) 
rating on an extraschedular basis as there is no evidence 
that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
residuals of removal of a left Gartner's duct cyst 
disability.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.





ORDER

Entitlement to service connection for lump in the left breast 
is denied.

Entitlement to a compensable evaluation for residuals of 
removal of a left Gartner's duct cyst is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


